     Case 1:19-cv-00926-AWI-EPG Document 8 Filed 06/10/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10

11    TYRONE JOHNSTON,                                  Case No. 1:19-cv-00926-AWI-EPG
12                           Plaintiff,                  ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS
13
             v.
14                                                       (ECF No. 7)
      MERCED DISTRICT ATTORNEY'S
15    OFFICE, et al.,
16                           Defendants.
17

18

19          Plaintiff, Tyrone Johnston, is proceeding pro se and in forma pauperis in this action filed

20   under to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant

21   to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

22          On May 6, 2020, Magistrate Judge Erica P. Grosjean entered findings and

23   recommendations recommending that this action be dismissed. (ECF No. 7.) Plaintiff was

24   provided an opportunity to file objections to the findings and recommendations within twenty-one

25   days. (Id.) Plaintiff has not filed any objections and the time to do so has passed.

26          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B), this court has conducted a

27   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

28   and recommendations to be supported by the record and by proper analysis. However, as a matter

                                                        1
     Case 1:19-cv-00926-AWI-EPG Document 8 Filed 06/10/20 Page 2 of 2

 1   of clarification, the Court will decline to exercise jurisdiction pursuant to 28 U.S.C. § 1367(c)(3)

 2   over Plaintiff’s state law negligence claim against Douglas Foster. Although the Court has

 3   supplemental jurisdiction over that claim, the Court declines to exercise supplemental jurisdiction

 4   because all federal claims have been dismissed.

 5          Accordingly, IT IS HEREBY ORDERED that:

 6          1.      The findings and recommendations entered May 6, 2020 (ECF No. 7) are adopted

 7                  in full;

 8          2.      This case is dismissed as follows:

 9                      a. Plaintiff’s claim for malicious prosecution against the District Attorney,

10                             Nicole Silvera, is dismissed with prejudice based on absolute prosecutorial

11                             immunity;

12                      b. Plaintiff’s claims against Detectives Brum and Vierra are dismissed with
                               prejudice because the prosecutor’s independent decision to charge Plaintiff
13
                               immunizes them from claims arising from their investigation;
14
                        c. Plaintiff’s claim against his attorney, Douglas Foster, is dismissed without
15
                               prejudice because the Court declines to exercise supplemental jurisdiction
16
                               over this solely state law claim; and
17
            3.      The Clerk of Court is respectfully directed to close this case.
18

19   IT IS SO ORDERED.
20
     Dated: June 9, 2020
21                                                  SENIOR DISTRICT JUDGE

22

23

24

25

26
27

28
                                                          2
